Citation Nr: 0500104	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for Hepatitis C.  A 
hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that his currently diagnosed Hepatitis 
C was incurred as a result of treatment he received in a VA 
hospital.  Specifically, the veteran is alleging that surgery 
he underwent in February 1990 in a VA hospital caused him to 
receive a blood transfusion, which resulted in his incurrence 
of Hepatitis C.

The Board notes that the veteran's VA hospitalization records 
from February 1990 clearly indicate that he underwent aortic 
valve replacement surgery at that time.  However, the medical 
records appear to be somewhat unclear as to the question of 
whether the veteran actually underwent a blood transfusion 
during that operation.  Although it was noted just prior to 
surgery that units of blood were available and more were 
pending, there is no indication in the actual surgical report 
that any blood transfusion occurred during that surgery.  The 
veteran himself in his hearing testimony, dated April 2004, 
indicated that while he believed he received a blood 
transfusion during this surgery, he did not recall being 
informed afterwards that he had been given a transfusion.  As 
the medical evidence of record is somewhat unclear as to 
whether the veteran underwent a transfusion in February 1990, 
and as receiving a blood transfusion is a risk factor for 
developing Hepatitis C, the Board finds that it must request 
an opinion from a medical professional, as the question of 
whether the veteran did in fact receive a blood transfusion 
during his February 1990 surgery is critical to the 
resolution of this claim.

Accordingly, this claim is remanded for the following 
actions:

1.  The veteran should be provided with a 
VA examination by a specialist in liver 
disorders to determine the severity and 
etiology of the veteran's Hepatitis C.  
All indicated tests and studies should be 
undertaken.  The claims file should be 
reviewed by the examiner, particularly 
those records dated February 1990, 
regarding the veteran's surgery at the VA 
medical facility in Cleveland.  The 
examiner is requested to obtain a 
detailed clinical history from the 
veteran concerning exposure possible risk 
factors associated with the development 
of hepatitis C.  The examiner is 
requested to indicate whether the veteran 
received a blood transfusion during his 
February 1990 surgery at a VA hospital.  

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran developed any additional 
disability, to include Hepatitis C, 
during his hospitalization and surgery at 
the at the VA Medical facility in 
Cleveland from February 1 to February 23, 
1990 which was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care; or was due to an event not 
reasonably foreseeable.  A complete 
rationale for each opinion expressed 
should be provided.

2.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




